FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       June 24, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,                      No. 08-3040
                                              (D.C. No. 2:06-CR-20174-KHV-1)
    v.                                                    (D. Kan.)

    BERNEY EDLIN,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, MURPHY, and McCONNELL, Circuit Judges.



         The government moves to enforce the appeal waiver it entered into with

Berney Edlin. Citing Anders v. California, 386 U.S. 738 (1967), Mr. Edlin’s

response concedes that there are no meritorious grounds to counter the motion as

his sentence is within the Guidelines range and did not exceed the statutory

maximum and the plea agreement did not require a sentence at the low end of the



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
Guidelines range. Nonetheless, Mr. Edlin asks us to consider the relevant record

to determine whether the appeal waiver should be enforced.

      After considering the government’s appendix and independently applying

the three-pronged analysis set forth in United States v. Hahn, 359 F.3d 1315,

1325 (10th Cir. 2004) (en banc) (per curiam), we conclude that the government’s

motion to enforce should be granted.

      Accordingly, we GRANT the government’s motion to enforce the appeal

waiver. This appeal is DISMISSED. The mandate shall issue forthwith.



                                       ENTERED FOR THE COURT


                                       PER CURIAM




                                        -2-